PER CURIAM:
William M. Bryson, Jr., appeals from the district court’s order denying his motion filed pursuant to Fed.R.Crim.P. 33, in which Bryson asserted newly discovered evidence. We have reviewed the record and find no reversible error. See United States v. Custis, 988 F.2d 1355, 1395 (4th Cir.1993) (providing standard). Accordingly, we deny Bryson’s motion for an extension of time to file a response, deny as moot the Government’s motion to consolidate this appeal with another appeal filed by Bryson, and affirm the district court’s order denying Bryson’s motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED